Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. JP 2016066529 to Kichi (“Kichi”, citiing to the enclosed machine translation).  Regarding claims 1 and 2, Kichi discloses a negative electrode comprising a current collector onto which a negative electrode active material is deposited.  The negative electrode active material is made as a dispersion/slurry of lithiated silicon oxide and carbon active material in a 10:90 weight ratio and polyacrylic acid having a molecular weight greater than 500,000  as binder, among other ingredients.  Kichi at paragraph [0134] and [0135].  In at least example 4-2, polyvinylidene fluoride was used as an additional binder alongside the PAA.   Id. at paragraph [0154].  The slurry is then deposited on a current collector substrate followed by heating at 180 C.
Further regarding claim 8, upon battery discharge the silicon oxide is delthiated, leaving behind a silicon oxide with x ranging from 0.2 to 0.5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kichi.  Kichi is applied as described above.  Kichi differs from those claims in that its heat treatment is performed at 180 C, and the time of the heating step isn’t disclosed.  However, small adjustments in time and temperature of a heat treatment method are considered to be well within the routine practices in the art at the time of invention in optimizing a method for a given application and thus, absent a showing of criticality are found to be obvious.  MPEP 2144.05(II)(A).
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Kichi nor the prior art disclose the use of copolymers falling within the scope of those claims in combination with the other claimed elements.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727